t c memo united_states tax_court julius r phillips and marcia g phillips petitioners v commissioner of internal revenue respondent docket no filed date michael hinchion for petitioners edsel ford holman jr for respondent memorandum opinion parr judge this case is before us on the parties' cross- motions for summary_judgment under rule respondent all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the continued determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year the term petitioner refers to julius r phillips the issue for decision is whether petitioner may exclude from gross_income under sec_104 amounts received from his employer upon termination of his employment on the ground that such amounts represented damages received on account of personal injury at the time the petition in this case was filed petitioners resided in nashville tennessee a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing continued nearest dollar unless otherwise indicated there is a genuine issue for trial rule d the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 the facts presented below are based on the pleadings facts stipulated by the parties and other pertinent materials in the record these facts are stated solely for purposes of deciding the cross-motions the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference background petitioner was employed by international business machines corp ibm for years from september of through july of during that period petitioner was assigned by ibm to various locations around the world and was regularly promoted at the time petitioner ceased his employment with ibm he wa sec_50 years old in october of petitioner suffered a massive heart attack and did not return to work until march of in january of petitioner suffered a heart ventricular aneurysm while on a business trip and was subsequently hospitalized for heart surgery he returned to work in may of in september of petitioner suffered another heart attack while away on business but returned to work days later after the last of these heart attacks petitioner was no longer assigned by ibm to foreign locations nor was he promoted prior to date ibm declined petitioner's request to participate in an executive training program training program that petitioner believed would have insured his continued employment with ibm at the same or a higher job level petitioner believed that ibm's decision was at least partially motivated by his age and health status on date petitioner met with his executive supervisor bjorn andersen andersen regarding his employment situation at which time he renewed his request to participate in the training program andersen agreed to support a renewed request on petitioner's behalf but indicated that it would likely again be denied during the meeting andersen informed petitioner that his position at ibm likely would be eliminated or at a minimum substantially downgraded and therefore urged that petitioner should strongly consider participating in ibm's modified and extended individual transition option program ito ii program an early retirement or severance program which allows ibm employees to resign or retire early receiving lump- sum payments and other_benefits andersen stressed the importance of participating in the ito ii program to ensure petitioner's continued eligibility for health and other_benefits which might not be available to petitioner in the event his employment was terminated after the expiration of the ito ii program petitioner perceived andersen's recommendation as a form of ultimatum out of concern that he would be terminated without further benefits petitioner agreed to participate in the ito ii program as a condition of receiving the lump-sum payment and benefits pursuant to the ito ii program petitioner was required to sign a general release and covenant not to sue the release petitioner signed the release on date the release is broadly written and covers any and all possible and potential claims in contract or in tort arising from employment or termination of employment including any claims against ibm arising under the americans with disabilities act americans with disabilities act of ada publaw_101_336 104_stat_328 current version pincite u s c sec civil rights act of publaw_102_166 105_stat_1072 current version pincite u s c sec 1981a pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the ito-ii program j ray phillips hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you also agree the name j ray phillips was typewritten in a blank space provided in the release that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito-ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment at the time of signing the release petitioner had no legal claims pending against ibm for unlawful employment practices petitioner however thought that he had a claim against ibm pursuant to the ada for compensatory and punitive_damages as well as damages for emotional distress as a result of its alleged discriminatory treatment of him in exchange for signing the release and participating in the ito ii program petitioner received a dollar_figure lump-sum payment the payment or ito payment the payment amount for each although petitioner did not file any legal claims against ibm prior to signing the release he did make verbal complaints to andersen his supervisor at a meeting which took place on date participant in the ito ii program was calculated using the same mathematical formula based on years_of_service for the year petitioner received a form_w-2 from ibm showing wages tips and other compensation of dollar_figure petitioners attached a disclosure statement to their return asserting that the dollar_figure ito payment is excludable from gross_income pursuant to sec_104 as a payment received in exchange for the release and settlement of tortlike rights respondent determined that the ito payment was fully taxable severance_pay discussion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income are narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual id 98_tc_1 the first requirement is the existence of a claim based upon tort or tort type rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable robinson v commissioner supra pincite stocks v commissioner supra pincite sodoma v commissioner tcmemo_1996_275 citing 35_f3d_93 2d cir in this connection we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir such holdings imply that there must be an existing claim moreover while the claim need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment sodoma v commissioner tcmemo_1996_275 see also keel v commissioner tcmemo_1997_ foster v commissioner tcmemo_1996_26 petitioner asserts that he had a bona_fide claim against ibm pursuant to the ada for infliction of emotional distress and therefore ibm accepted his ito ii program participation request and subsequent release in lieu of litigation in so arguing petitioner places heavy reliance on the supreme court's decision in commissioner v schleier supra in schleier the supreme court noted that one of the hallmarks of traditional tort liability is the availability of a broad range of damages to compensate the plaintiff fairly for injuries caused by the violation of his legal rights id pincite citing united_states v burke supra pincite petitioner asserts that the ada provides for a broad range of tortlike remedies as contemplated by schleier an aggrieved employee bringing a claim under the ada is entitled to seek compensatory and punitive_damages as well as damages for emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other nonpecuniary losses u s c sec 1981a b moreover petitioner asserts that ibm was aware of such claims because he complained to his supervisor of the grievances he had against ibm for such employment discrimination respondent contends that before petitioner executed the release he presented his complaints only orally and only to his supervisor respondent argues that petitioner's failure to send ibm a written letter to seek legal advice or to lodge any formal tortlike claim against ibm prior to and at the time of signing the release establishes that there was no bona_fide at a meeting with his supervisor petitioner protested that it would be unfair for ibm to force him out of the company given his long record of outstanding service petitioner said that he was being targeted for separation from the company due to his age and serious health condition which was known to ibm petitioner stated that he felt pressured into signing the release to the extent that he was made to fear losing his health benefits and to the extent that it was implied that he had no future at ibm due to his long history of heart-related problems the prospect of losing health coverage was extremely threatening to petitioner as he was then uninsurable thus it was petitioner's contention that ibm had illegally discriminated against him and that he sustained personal injuries from being denied access to the executive training program and from his early termination in the form of physical mental and emotional pain and suffering dispute between petitioner and ibm that could provide the basis for settlement we agree with petitioner that an employee is not required to file a formal legal action against an employer prior to settling an existing claim in order to exclude such a settlement payment from income under sec_104 sodoma v commissioner supra viewing the facts in the light most favorable to petitioner it can be argued that petitioner's act of informing his supervisor of his complaints against ibm is at least some evidence of an existing dispute between the parties that could have provided the basis for settlement moreover we tend to agree with petitioner that the ada provides for a broad range of tortlike remedies as discussed by the supreme court in both burke and schleier thus we find for purposes of this motion only that petitioner has met the first prong of excludability under sec_104 in that he has established the existence of an underlying tort-type cause of action see 515_us_323 see also taggi v united_states supra pincite a claim must be bona_fide but does not necessarily have to be sustainable or valid we now turn to the language of the release itself the release in this case is the same as that in webb v commissioner tcmemo_1996_50 and essentially the same as that in sodoma v commissioner supra by its terms petitioner released ibm from liability for both contract and tort claims the release however does not specifically indicate that the lump-sum payment received by petitioner was paid to settle a potential personal injury claim against ibm pursuant to the ada we note that where the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 stocks v commissioner supra pincite here respondent argues and we agree that ibm did not make the payment on account of a personal injury the release form appears to be a standard document used by ibm for all of its employees who participate in the ito ii program moreover ibm calculated the amount of the dollar_figure lump-sum payment received by petitioner using the same mathematical formula for each participant in the ito ii program based on the participant's individual years_of_service finally the release states that if petitioner were rehired by ibm he could be required to repay some portion of the lump-sum payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the lump-sum payment as in sodoma v commissioner tcmemo_1996_275 and webb v commissioner supra the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income finally we note that petitioner has not alleged or come forward with any evidence of the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries the release makes no allocation and petitioner has not set forth any facts upon which he would rely to prove an allocation indeed the fact that the dollar_figure was based on petitioner's years_of_service points in the direction of its having been severance_pay rather than a payment for personal injury see webb v commissioner supra which involved the same payor and substantially the same plan as involved herein in sum we conclude that there is no material issue of fact which requires a trial accordingly we hold that respondent's motion for summary_judgment will be granted and petitioners' motion for summary_judgment will be denied to reflect the foregoing an appropriate order and decision will be entered granting respondent's motion for summary_judgment and denying petitioners' motion for summary_judgment
